      Case 5:18-cv-00084 Document 17 Filed on 08/08/19 in TXSD Page 1 of 2
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                            UNITED STATES DISTRICT COURT                              August 08, 2019
                             SOUTHERN DISTRICT OF TEXAS                              David J. Bradley, Clerk
                                  LAREDO DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
VS.                                              §    CIVIL ACTION NO. 5:18-CV-84
                                                 §
HOWARD BACH                                      §

                                             ORDER

       In June of 2018, the Government sued Defendant Howard Bach to recover civil penalties

assessed against him for willful failure to file Reports of Foreign Bank and Financial Accounts

(FBARs) in tax years 2009 and 2010. (Dkt. 1.) See 31 U.S.C. § 5321(a)(5)(C). When Defendant

did not file an answer or otherwise appear in the case, the Government moved for default

judgment. (Dkt. 13.) In July of 2019, the Court granted the Government’s motion as to

Defendant’s liability but denied it as to damages, finding that the Government had not provided

sufficient proof of the damages it sought to collect. (Dkt. 15.) See Compass Bank v. Alarcon,

2017 WL 3253096, at *1 (S.D. Tex. Feb. 24, 2017) (citing James v. Frame, 6 F.3d 307, 310 (5th

Cir. 1993)) (noting that a plaintiff seeking default judgment must prove its damages via detailed

affidavits, documentary evidence, or the record itself).

       Per the Court’s order, the Government has now renewed its motion for default judgment

and provided supplemental evidence in support of its damages demand. (Dkt. 16; see Dkt. 15 at

6.) Specifically, the Government has furnished (1) the declaration of an FBAR Penalty

Coordinator explaining how the Government calculated the interest and penalties it seeks; (2) the

declaration of an Internal Revenue Agent explaining how the IRS calculated the original

assessments against Defendant; (3) copies of Defendant’s amended FBARs; and (4) copies of the

IRS’s original penalty assessments. (Dkt. 16, Attach. 1–4.) These records show that the


1/2
      Case 5:18-cv-00084 Document 17 Filed on 08/08/19 in TXSD Page 2 of 2



Government’s requested damages consist of $801,834.00 in principal; $24,801.93 in interest

accrued through July 26, 2019; and $148,120.39 in late-payment penalties pursuant to 31 U.S.C.

§ 3717(e)(2). Based on the Court’s review of the relevant statutes and the Government’s

supplemental evidence, the Court finds that the Government is entitled as a matter of law to its

total requested damages of $974,756.32. See United States v. Katwyk, 2017 WL 6021420, at *5

(C.D. Cal. Oct. 23, 2017).

       Accordingly, the Government’s motion for default judgment (Dkt. 16) is hereby

GRANTED. The Government is awarded $801,834.00 in principal, $24,801.93 in interest, and

$148,120.39 in penalties. In addition, post-judgment interest will accrue at the applicable

statutory rate. A separate final judgment will issue.

       IT IS SO ORDERED.

       SIGNED this 8th day of August, 2019.



                                                  ___________________________________
                                                  Diana Saldaña
                                                  United States District Judge




2/2
